Title: To Thomas Jefferson from Guichard de Mareil, 28 April 1789
From: Mareil, Guichard de
To: Jefferson, Thomas



Monsieur
Place DauphineParis 28 avril 1789

La bonté avec laquelle vous avez daigné Repondre a la lettre que j’ai eu l’honneur de vous adresser dans le Courant de fevrier  dernier, m’enhardit a prendre de nouveau la meme liberté, pour vous Soumettre directement le fait et la question de la cause que j’ai a deffendre en cet instant.
Le S. Williamos est décedé en cette Ville au mois de Xbre. 1785, apres avoir fait un testament olographe, par lequel, entre autres dispositions, il Legue a une Dame L.D. la moitié de tous ses biens meubles et Immeubles, situés tant en france, qu’en angleterre et en amerique.
Il n’a laissé en france d’autre bien que son mobilier, qui a à peine Suffi a l’acquittement des Dettes qu’il y avait contractées. On ne lui connait aucuns biens en angleterre. Mais on a trouvé dans Ses papiers Les titres de possessions qui paraissent fort considerables en amerique dans la province de Connecticut, aujourd’huy l’un des 13 états unis.
La Dame L.D. dans la Resolution de passer ellemême en amerique pour se mettre en possession des biens qui lui ont été Légués par le Sr. Williamos, a cru devoir auparavant prendre la précaution de faire ordonner en justice l’execution du testament fait a son proffit, et elle en a en consequence formé la demande contre les Parents et heritiers du Testateur qui sont des Citoyens de Lausanne en Suisse. Ces heritiers y ont deffendu, en demandant au contraire la nullité du legs fait a la Dame L.D. sur le fondement qu’elle était la Concubine du Deffunt.
Ce fait, sans être légalement prouvé, parait néanmoins appuyé sur d’assez fortes présomptions; et il est certain que dans nos moeurs, on a toujours regardé les Donations faites a une concubine comme illicites.
Mais en est-il de même dans l’amerique anglaise et particulierement en Connecticut? A Rome et dans la Grece le concubinage etait vü differemment qu’en France et toutes les donations faites aux concubines etaient Licites et permises. Nous n’avons même en france aucune loi positive qui les ait expressément prohibées. Elles ne l’ont été que par l’usage et la jurisprudence des Tribunaux. Mais on m’assure qu’en angleterre, non Seulement aucune loi n’a deffendu de semblables dispositions, mais que dans l’usage elles ont toujours été Respectées et executées. Il pourrait en être de même dans les états unis qui furent originairement des Colonies anglaises et qui ont du naturellement adopter la plupart des loix et usages de la Mere patrie. Et alors, s’il en etait ainsi, comme c’est un principe Recu parmi nous que les dispositions testamentaires doivent toujours se Regler par les loix de la situation des biens dont  on a disposé, Je pourrais Repousser avec avantage le moyen de nullité qui est opposé a la Legataire que je suis chargé de deffendre.
Je conçois tres bien, Monsieur, ainsi que vous m’avez fait l’honneur de me l’observer, que les loix de vos états pourraient faire difficulté de Reconnaitre la decision d’un Tribunal français sur des biens situés sous leur empire. Mais la premiere chose que ferait aussi la Legataire en arrivant sur les états serait de s’adresser à la Cour de Connecticut, pour demander de nouveau L’execution de son Legs, et le Jugement qu’elle aurait deja obtenu en france, vis a vis des heritiers du Testateur, étant conforme aux Loix de l’etat, serait sans doute confirmé par cette Cour. Il en est de même en france a l’egard d’un étranger qui veut y mettre a execution un Jugement obtenu dans les Tribunaux de sa nation. Pour pouvoir aller Reclamer dans l’etat de Connecticut la jouissance des biens qui lui ont été legués, Il faut que la Dame L.D. S’y presente avec les titres de propriété de ces biens; Et elle ne peut se les procurer, qu’en faisant d’abord ordonner l’execution de son Legs, contre les heritiers du testateur qui les ont entre les mains.
Je me Reproche, Monsieur, de vous distraire des Grands Interets qui vous occupent, pour vous entretenir de cette affaire qui ne peut en avoir aucun a vos yeux. Vous daignerez me pardonner sans doute d’avoir eû autant de Confiance dans la bonté et l’honneteté de votre coeur, que dans l’étendue et l’élévation de vos Connaissances. Je suis avec Respect Monsieur Votre tres humble et tres obeissant serviteur,

Guichard De Mareil

